DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
   1.   REJECTIONS NOT BASED ON PRIOR ART
     a.   DEFICIENCIES IN THE CLAIMED SUBJECT MATTER 
	Double Patenting   
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11429523. Although the claims at issue are not identical, they are not patentably distinct from each other.  For example, claim 1 of the Patent anticipates claim 1 of the instant application.  Claims 2-20 of the instant application corresponds to various limitations of claims 2-19 of the Patent, and are rejected on the grounds of nonstatutory obviousness-type double
patenting on the same rationale as claim 1 above.


   2.   ALLOWABLE SUBJECT MATTER
Claims 1-20 would be allowable if the double patenting rejections, set forth in this Office action, were overcome.  

The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1, 8, and 15 recites the limitations of (or similar thereof): 
“a three-rank environment comprising a plurality of memory modules, wherein the plurality of memory modules comprises a quantity of memory modules equal to a non-power of two number; 
a memory controller operatively coupled with the plurality of memory modules and configured to at least: 
load a mapping of target ranges in system memory space interleaved two-ways across locations in the three-rank environment, wherein the target ranges comprise three ranges of rank-agnostic addresses for at least a range of the target ranges, the mapping comprises a two-way interleaving of the range across two ranks of the three-rank environment and offsets from base locations in the two ranks, and the offsets differ relative to each other for at least one range of the three ranges of rank-agnostic addresses; 
…
using the mapping, map the rank-agnostic location to two interleaved locations offset different amounts from the base location in each of the two ranks mapped to the range of the rank-agnostic location; and 
read the data at the two interleaved locations.”

The limitations above are not taught or rendered obvious in view of the prior art of record (see below), particularly in combination with the other limitations within the claims. The dependent claims are allowable for at least the same reasons as its respective independent claim.   

   3.   RELEVANT ART CITED BY THE EXAMINER
	The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant's art and those arts considered reasonably pertinent to applicant's disclosure.  See MPEP 707.05(c).
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These references include:
	Allison, (US 20090119478), which teaches a method of translating a physical memory address to a device address in a device memory space, a fast address translate of the physical memory address, adapted to translate addresses in uniformly configured device memory space, is performed thereby generating a first translated address. A full address translate of the physical memory address, adapted to translate addresses in non-uniformly configured device memory space, is also performed thereby generating a second translated address. Boundaries of a uniform portion of the device memory space are identified, to which the physical memory address is compared to determine if the physical memory address is in the uniform portion of the device memory space. When the physical memory address is in the uniform portion, the first translated address is selected as the device address. Otherwise, the second translated address is selected;
	Kwon (US 10013341), which teaches a semiconductor memory device includes a first memory area in the semiconductor memory device, and a second memory area in the semiconductor memory device. The second memory area is accessed independently of the first memory area based on a usage selecting signal. The first and second memory areas share command and address lines, and perform a rank interleaving operation based on the usage selecting signal; 
	Kapil (US 8819359), which teaches a memory system that interleaves storage of data across and within a plurality memory modules is described. The memory system includes a hybrid interleaving mechanism which maps physical addresses to locations within memory modules and ranks so that physical addresses for a given page all map to the same memory module, and physical addresses for the given page are interleaved across the plurality of ranks which comprise the same memory module; and 
Young (US 20070022261), which teaches a method of interleaving asymmetric memory arrays for providing more uniform memory access performance in computer systems utilizing asymmetrical memory configurations. The method of interleaving asymmetric memory arrays includes grouping a quantity of memory devices into a paired set and one unpaired device if the quantity of memory devices present is an odd number; interleaving the paired set of memory devices to form an initially interleaved set; and interleaving the unpaired device with the initially interleaved set to form a finally interleaved set of memory devices if the quantity of memory devices present is an odd number.
   4.  CLOSING COMMENTS
	Conclusion
        a.   STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        a(1)  CLAIMS IN THE APPLICATION
	Per the instant office action, claims 1-20 have received a first action on the merits and are subject of a first action non-final.
      b.   DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prasith Thammavong whose telephone number is (571) 270-1040 can normally be reached on Monday through Friday, 1-9:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PRASITH THAMMAVONG/
Primary Examiner, Art Unit 2137